Case: 17-11999      Date Filed: 08/24/2018      Page: 1 of 6


                                                                     [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 17-11999
                              ________________________

                      D.C. Docket No. 4:15-cv-00191-CDL-TQL



JEANIE BARDGE,

                                                        Plaintiff - Appellant,

versus

NANCY A. BERRYHILL,
Acting Commissioner, Social Security Administration,

                                                        Defendant - Appellee.

                              ________________________

                     Appeal from the United States District Court
                         for the Middle District of Georgia
                           ________________________

                                     (August 24, 2018)

Before TJOFLAT and JORDAN, Circuit Judges, and HUCK, ∗ Senior District
Judge.


∗
 The Honorable Paul C. Huck, United States District Court for the Southern District of Florida,
sitting by designation.
              Case: 17-11999       Date Filed: 08/24/2018   Page: 2 of 6




PER CURIAM:

      Jeanie Bardge appeals the district court’s order affirming the Social Security

Commissioner’s denial of her application for supplemental security income (SSI),

pursuant to 42 U.S.C. § 1381. An ALJ found that Ms. Bardge was not disabled

because, although she suffered from numerous severe impairments, none of her

impairments met or equaled a listed impairment (including 12.05, intellectual

disability), and because she still had the residual functional capacity to perform

work that existed in significant numbers in the national economy. See 20 C.F.R.

§ 416.920(a). After careful review, and with the benefit of oral argument, we find

no reversible error, and affirm.

                                           I

      We review de novo the district court’s determination of whether substantial

evidence supports the ALJ’s decision. See Wilson v. Barnhart, 284 F.3d 1219,

1221 (11th Cir. 2002). We review the Commissioner’s decision only insofar as

whether it is supported by substantial evidence. See id. “Substantial evidence is

more than a scintilla and is such relevant evidence as a reasonable person would

accept as adequate to support a conclusion.” Crawford v. Comm’r of Soc. Sec.,

363 F.3d 1155, 1158 (11th Cir. 2004) (quoting Lewis v. Callahan, 125 F.3d 1436,

1439 (11th Cir. 1997)).



                                           2
               Case: 17-11999    Date Filed: 08/24/2018   Page: 3 of 6


                                         II

      The ALJ determined that Ms. Bardge suffered from a number of severe

impairments:    degenerative disc disease, diabetes mellitus, status post right

humerus replacement, gastroesophageal reflux disease, inflammatory bowel

syndrome, hypertension, obesity, and cognitive impairment/borderline intellectual

functioning. On appeal, Ms. Bardge challenges the ALJ’s determination at step

three of the five-step evaluation process set forth in 20 C.F.R. § 416.920(a) that her

impairments did not meet listing 12.05B or 12.05C. In particular, Ms. Bardge

contends that the ALJ was wrong to reject her IQ score of 59, as determined by a

qualified physician. She also contends that the ALJ incorrectly evaluated the

medical opinion evidence of numerous doctors, and did not properly explain the

weight assigned to each piece of opinion evidence.

                                          A

      For an impairment to meet listing 12.05, it must satisfy both the (1)

diagnostic description for intellectual ability as set forth in the listing’s

introductory paragraph and (2) one of four additional sets of criteria (listed in

subparagraphs (A) though (D)). See 20 C.F.R. pt. 404, subpt. P, app. 1, §§ 12.00,

12.05 (2015). See also 20 C.F.R. § 416.925 (explaining how the ALJ applies the

Listing of Impairments).     The introductory paragraph of listing 12.05 defined

intellectual disability as requiring (1) significantly subaverage general intellectual


                                          3
              Case: 17-11999     Date Filed: 08/24/2018   Page: 4 of 6


functioning, (2) with deficits in adaptive functioning, (3) that manifested before

age 22. See 20 C.F.R. pt. 404, subpt. P, app. 1, § 12.05 (2015). Examples of

“adaptive activities” that may be considered in assessing a claimant’s functional

limitations include “cleaning, shopping, cooking, taking public transportation,

paying bills, maintaining a residence, [and] caring appropriately for . . . grooming

and hygiene.” § 12.00(C)(1) (2015).

      Under the applicable version of 12.05(B), a claimant meets the criteria for

presumptive disability when she presents a verbal, performance, or full scale IQ

score at or below 59. See § 12.05(B) (2015). But the IQ score is not considered

alone. Rather, an IQ score should be considered in conjunction with the claimant’s

developmental history and degree of functional limitations. See § 12.05(D)(6)(a)

(2015).   We have recognized that an IQ score is not conclusive evidence of

intellectual disability when it is “inconsistent with other evidence in the record on

the claimant’s daily activities and behavior.” Lowery v. Sullivan, 979 F.2d 835,

837 (11th Cir. 1992). See also Crayton v. Callahan, 120 F.3d 1217, 1220 (11th

Cir. 1997) (“[A] valid IQ score need not be conclusive . . . where the IQ score is

inconsistent with other evidence in the record concerning the claimant’s daily

activities and behavior[.]”); Popp v. Heckler, 779 F.2d 1497, 1499 (11th Cir. 1986)

(rejecting claim of intellectual disability despite IQ score due to evidence that




                                         4
                Case: 17-11999    Date Filed: 08/24/2018   Page: 5 of 6


claimant had associate’s degree, was enrolled in college, and worked in several

jobs).

         Substantial evidence supports the ALJ’s determination that Ms. Bardge

failed to satisfy all the criteria of listing 12.05. Even assuming the ALJ was

incorrect in rejecting her IQ score of 59, Ms. Bardge failed to show that she had

the required deficits in adaptive functioning described in the introductory

paragraph of the listing. See §§ 12.00, 12.05 (2015). Ms. Bardge testified at two

different ALJ hearings about her daily activities, which included cleaning the home

in which she lived alone, going grocery shopping for herself, assisting elderly

church friends running their errands, driving herself, driving a church van on a

weekly basis to transport parishioners between their homes and the church, reading

simple materials, paying her own bills, caring for her grandchildren, and tending to

her own personal hygiene.         The evidence shows that she provided similar

information about her activities of daily living to various treating physicians over

the course of years. Because Ms. Bardge did not show she suffered from deficits

in adaptive functioning, the ALJ’s finding that she did not meet listing 12.05 was

supported by substantial evidence. See Crawford, 363 F.3d at 1158.

                                          B

         Ms. Bardge also challenges the weight that the ALJ assigned to her doctors’

opinions.


                                          5
              Case: 17-11999     Date Filed: 08/24/2018   Page: 6 of 6


      The ALJ considers many factors when weighing medical evidence,

including whether an opinion is well-supported and consistent with the record. See

C.F.R. § 416.927. A medical opinion will often be given a greater weight if the

medical opinion is fairly consistent with the record as a whole, and may be given

lesser weight or rejected outright if the evidence supports a finding contrary to the

medical opinion. See Sharfarz v. Bowen, 825 F.2d 278, 280 (11th Cir. 1987).

      The ALJ committed no reversible error in giving little weight to the medical

opinions of Dr. Shapiro and Dr. Shosheim, and in giving some weight to the

medical opinions of Dr. Schwartz and Dr. Garner. In all cases, the ALJ explained

the reasons for the weights assigned, and he relied most heavily on the doctors’

opinions which best aligned with the significant evidence in the record.

                                         III

      Substantial evidence supports the commissioner’s denial of SSI benefits.

Therefore, we affirm.

      AFFIRMED.




                                         6